Citation Nr: 1531709	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-18 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was previously remanded by the Board in February 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides, to include Agent Orange, while stationed in Okinawa, Japan, during his active service.  He believes that the in-service exposure to herbicides caused his prostate cancer.  The Veteran's service personnel records show that he had foreign service in Okinawa, Japan, from February 1968 to June 1969.  Current medical records confirm a diagnosis of prostatectomy status-post prostate cancer.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2014).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an exposure to herbicide agents include prostate cancer, if manifest to a degree of 10 percent at any time after military service.  38 C.F.R. § 3.309(e).

The Board notes that the Veteran did not have in-country service in Vietnam during his period of active service, nor does he claim such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran is not precluded from establishing entitlement to service connection for prostate cancer due to herbicides exposure.  In the final regulations that established type 2 diabetes as a disease presumed to be service connected based on in-service herbicide exposure, VA re-affirmed that, if a Veteran did not serve in Vietnam but was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6) during service and has a disease that is on the list of diseases subject to presumptive service connection, then VA will presume that the disease is due to the exposure to herbicides.  See 66 Fed. Reg. 23,166 (May 8, 2001); 38 C.F.R. § 3.309(e).

Accordingly, VA has a duty to assist the Veteran by attempting to verify his claimed exposure to herbicides during his period of active service.  The VA Adjudication Procedure Manual M21-1 (M21-1), Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o, describes the procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone in Korea.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In this case, the Veteran's military specialty was air defense artillery operations/intelligence assistant.  As noted above, the service personnel records show that the Veteran had foreign service in Okinawa, Japan, from February 1968 to June 1969.  The Veteran has indicated that, in Okinawa, he was "in Sukirin."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in December 2006.  The RO has not taken efforts to further identify the approximate dates, location, and nature of the alleged exposure or to verify the alleged exposure as outlined in M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.  Thus, to comply with the directives set forth in the M21-1, the case must be remanded for additional development, to include specifically contacting the C&P Service and, if warranted, the JSRRC for verification of the Veteran's claimed exposure to herbicides while stationed in Okinawa, in accordance with the instructions set forth in M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o, or its equivalent, and request herbicide exposure verification from the C&P Service for the periods when the Veteran was in Okinawa, to include from February 1968 to June 1969.  If the C&P Service does not confirm herbicide exposure, refer the Veteran's pertinent information to the United States Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides.

2.  After completion of the above, review the expanded record, including any evidence received since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




